*74OPINION

Per Curiam:

Contrary to the appellant’s contention, the record contains substantial evidence to support his conviction. His 1969 prior conviction for robbery in another state was properly allowed into evidence. NRS 50.095. Error did not occur when the trial judge precluded defense counsel’s desire to read, during jury summation, an article from Time Magazine. Westenbarger v. State, 91 Nev. 478, 537 P.2d 1195 (1975). The inadvertent submission to the jury of a motor vehicle registration slip which had not been received in evidence as an exhibit, and to which reference never was made during trial, was, in the context of this case, harmless. NRS 178.598.
Affirmed.